                     Case 1:20-cv-01130-RJL Document 16 Filed 09/20/20 Page 1 of 1

Default - Rule 55A                                                                     (CO 40 Revised-6/2019)




           UNITED STATES DISTRICT AND BANKRUPTCY COURTS
                                       FOR THE DISTRICT OF COLUMBIA

DIGOIL



                        Plaintiff(s)
                                                                       Civil Action: 20-cv-01130-RJL
         v.

DEMOCRATIC REPUBLIC OF CONGO


                       Defendant(s)


      DEMOCRATIC REPUBLIC OF CONGO
RE:


                                                DEFAULT
         It appearing that the above-named defendant(s) failed to plead or otherwise defend this action though

duly served with summons and copy of the complaint           on        07/15/2020          , and an affidavit

on behalf of the plaintiff having been filed, it is this 20th day of     September         , 2020 declared

that defendant(s) is/are in default.



                                                             ANGELA D. CAESAR, Clerk


                                                     By:               /s/Jackie Francis
                                                                          Deputy Clerk
